       Case 4:18-cr-06029-EFS     ECF No. 57   filed 06/21/19   PageID.351 Page 1 of 3




 1
     Joseph H. Harrington
 2   United States Attorney
     Eastern District of Washington
 3
     Alison L. Gregoire
 4   Brian M. Donovan
     Assistant United States Attorneys
 5
     Post Office Box 1494
 6   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF WASHINGTON
10
11   UNITED STATES OF AMERICA,                         No.      4:18-CR-6029-EFS

12                              Plaintiff,             NOTICE OF RECEIPT OF CASH
13                                                     IN LIEU OF FORFEITURE OF
                  vs.                                  REAL PROPERTY
14
15   DALE GORDON BLACK,

16                              Defendant.
17
18
19         Plaintiff, United States of America, by and through Joseph H. Harrington,
20
     United States Attorney for the Eastern District of Washington, and, Assistant United
21
22 States Attorney Brian M. Donovan, for the Eastern District of Washington, hereby
23 notifies the Court that on or about May 24, 2019, the United States Marshal’s Service
24
   received a cashier’s check in the amount of $185,900.00 from Defendant, DALE
25
26 GORDON BLACK, as cash in lieu of forfeiture of real property located at 3121 West
27
28
     NOTICE OF RECEIPT OF CASH IN LIEU - 1
29
30
       Case 4:18-cr-06029-EFS   ECF No. 57   filed 06/21/19   PageID.352 Page 2 of 3



     30th Avenue, Bldg N, Unit 102, in Kennewick, Washington, as agreed in his Plea
 1
 2 Agreement. (ECF No. 49, 19 – 22).
 3
           DATED: June 21, 2019
 4
                                          Joseph H. Harrington
 5                                        United States Attorney
 6
                                          s/Brian M. Donovan
 7                                        Brian M. Donovan
                                          Assistant U.S. Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF RECEIPT OF CASH IN LIEU - 2
29
30
       Case 4:18-cr-06029-EFS    ECF No. 57    filed 06/21/19   PageID.353 Page 3 of 3



                                 CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on June 21, 2019, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF System which will send notification of such
 4
     filing to the following CM/ECF participant(s):
 5
 6 Scott W. Johnson
   Attorney at Law
 7
   scott@johnorr.com
 8
 9
                                     s/Brian M. Donovan
10                                   Brian M. Donovan
11                                   Assistant United States Attorney

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF RECEIPT OF CASH IN LIEU - 3
29
30
